Title: To George Washington from Jonathan Trumbull, Sr., 10 July 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          Sir
          Lebanon [Conn.] July 10th 1779
        
        I received your favour of the 7th Inst. this morning, and am much obliged to your Excellency for your early and seasonable attention for the safety of this State, and by Ordering General Glover’s Brigade to afford their aid to the Militia of this State, to repel the incursions of the Enemy here, which has for a considerable time past, been threatned with the full vengeance of the enemy. They have made one or two unsuccessful attempts upon N. London but failed of putting them into execution, partly by the unfavourable weather, and partly by the Alertness of the militia: But Governor Tryon & Sir George Collier, in their late proclamation, seem to impute our preservation heitherto, wholly to their lenity, but now threaten the whole execution of their Vengeance, and have actually began by their first attempt upon the defenceless Town of New Haven, which was so sudden, as was also their departure, that though the Militia turned out with great alertness, yet but few had arrived before the Enemy evacuated the Town. The few who were collected behaved with a proper spirit, and gave the Enemy considerable annoyance. The Enemy acquired but little, and mostly Soldiers plunder, taken from the houses and persons of the inhabitants. Their next attempt was upon Fairfield, where their stay was also short; but their rage great, having Consumed the whole of that Town to ashes, exept a very few houses. they then embarked and put across the Sound under Long-Island shore By some deserters & Prisoners we are informed their principal object is New-London, and indeed the whole of our Sea Coast. We are, I beleive, too well prepared at New London for them to make an attempt there at this time, but the season they have taken for these depridations is very unseasonable for us, of which they are well apprized, as they no doubt mean to prevent us of reaping the binifit of a luxuriant crop. They will perhaps lie by a few days, while we are obliged to release our Militia, and then suddenly return to their savage devastations.
        
        We are Just informed by express from Greenwich & Norwalk, that there is a large Body of the Enemy in full march from Kingsbridge up towards those places. The inhabitants that way are in the greatest distress—nothing expected since the fate of Fairfield, but flames & distruction on the sea shore. It is impossible for us to keep up such a body of troops in every Town through an extent of One hundred & twenty miles sea coast, as to prevent the distruction of many of our towns, and at the same time secure our hay & harvest—have no doubt your Excellency will from time to time afford such aid from the Continental Army as the movements of the Enemy make it necessary, and as may be consistent with the General security.
        Some days before the receipt of your last, we had sent an Express to your Excellency, requesting the detention of General Glover’s Brigade in this State for the present, or to turn his route on the sea Coast, which your timely provision has happily superseded.
        We have enclosed the late Address of Sir George Collier and Major General Tryon to the inhabitants of Connecticut. It was sent to Colo. Whiting of the militia near Fairfield, giving him one hour for his Answer; but before he had time to read it half through, the Town was in flames.
        The short answer you have inclosed. I am, with great Esteem & Regard, your Excellency’s Most Obedt humbe servt
        
          Jona. Trumbull
        
      